Name: 2011/89/EU: Commission Decision of 8Ã February 2011 concerning a financial contribution by the Union to the Netherlands for studies on Q fever (notified under document C(2011) 554)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  economic geography;  agricultural activity;  economic policy
 Date Published: 2011-02-09

 9.2.2011 EN Official Journal of the European Union L 34/72 COMMISSION DECISION of 8 February 2011 concerning a financial contribution by the Union to the Netherlands for studies on Q fever (notified under document C(2011) 554) (Only the Dutch text is authentic) (2011/89/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 23 thereof, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (hereinafter referred to as the Financial Regulation), and in particular Article 75 thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (3) (hereinafter referred to as the Implementing Rules), and in particular Article 90 thereof, Whereas: (1) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the budget of the European Union shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Q fever is a highly contagious zoonotic disease caused by pathogen Coxiella burnetii which is commonly present in almost all countries worldwide. Many domesticated and wild animals can be carriers of the disease but cattle, goats and sheep are the main reservoirs. (3) In the EU, there are no harmonised rules as regards notification or control of Q fever in animals. Disease control measures are normally taken on national, regional or even farm level. (4) According to the EFSA opinion of 27 April 2010 (4), the overall impact of Q fever on the health of humans and domestic ruminants in EU Member States is limited. However, in certain epidemiological circumstances and for particular risk groups the public health impact and thereby also the impact on society and/or the economy can be significant. (5) In the years 2008 and 2009, a major increase of human cases of Q fever was observed in the Netherlands, with several human deaths. The epidemiological investigations indicated a link with large dairy goat holdings in the area, where this particular type of milk production has developed rapidly over the past decade. However, the abovementioned EFSA opinion highlighted that the precise reasons for the emergence of clinical problems in the animal population in 2005, and the increase of cases in the human population in 2007 are still unclear. (6) On 24 March 2010, the Dutch Ministry of Agriculture, Nature and Food Quality submitted a request for co-financing in the framework of Decision 2009/470/EC for technical and scientific studies on disease dynamics and the effectiveness of possible control measures applicable to domestic ruminants, such as vaccination of goats. (7) The studies for which the Netherlands has requested co financing for will address among other things the following topics: (i) characterisation of the different genotypes of Coxiella burnetii that exist in different animal species in the Netherlands and their difference in virulence, if any; (ii) pathogenicity of Coxiella burnetii in pregnant and non-pregnant goats; (iii) the survival of Coxiella burnetii in manure; and (iv) suitable means of disinfection. (8) Pursuant to Article 22 of Decision 2009/470/EC, the Union may undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of EU veterinary legislation and for the development of veterinary education or training. (9) A financial contribution should be granted to the studies on Q fever in the Netherlands as the outcomes may lead to new insights that may contribute to possible future development of veterinary legislation in the Union, in particular as regards the possible adoption of harmonised rules on monitoring and reporting of this disease. (10) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (5), veterinary measures are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (11) The payment of the financial contribution must be subject to the condition that the studies planned have actually been carried out and that the authorities supply all the necessary information to the Commission. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Union shall grant the Netherlands financial assistance for their studies on Q fever, as summarised in the Annex. The present Decision constitutes a financing decision in the meaning of Article 75 of the Financial Regulation. 2. The following conditions must be fulfilled: (a) the outcomes of the studies must be made available to the Commission and all Member States and presented at the Standing Committee on the Food Chain and Animal Health; (b) the Netherlands must forward a final technical and financial report to the Commission on 31 March 2012 at the latest, the financial report accompanied by supporting documents justifying evidence as to the costs incurred and the results attained. Article 2 1. The maximum contribution authorised by this Decision for the costs incurred for the work referred to in Article 1(1) is set at EUR 500 000 to be financed from the following Budgetary Line of the General Budget of the European Union for 2011:  Budgetary Line No 17 04 02 01: EUR 500 000. 2. The Unions financial assistance shall be paid following presentation of the reports and supporting documents referred to Article 1(2)(b). Article 3 This Decision is addressed to the Netherlands. Done at Brussels, 8 February 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 357, 31.12.2002, p. 1. (4) EFSA Panel on Animal Health and Welfare (AHAW); Scientific Opinion on Q Fever. EFSA Journal 2010; 8(5):1595. [114 pp.]. doi:10.2903/j.efsa.2010.159. (5) OJ L 209, 11.8.2005, p. 1. ANNEX Description of the technical and scientific studies on the epidemiology of Q fever and the effectiveness of possible control measures applicable to domestic ruminants, referred to in Article 1(1) Project 1 : Q fever in goats involves the cultivation of C. burnetii and the characterisation of C. burnetii of the different genotypes that exist in the Netherlands. It also involves the survival of C. burnetii in manure, the different infection routes, the development of immunity, the shedding of C. burnetii in pregnant and non-pregnant goats and general information on the pathogeneses of C. burnetii. Project 2 : Assessment of the virulence of C. burnetii strains in goats addresses the question if the current Dutch strain in goats is more virulent than other C. burnetii strains. Project 3 : Pathogeneses of Q fever studies the pathogenesis of C. burnetii infections in goats; the role of pregnancy in the pathogenesis of C. burnetii infections; the build up of cellular and humoral immunity; differences in virulence of C. burnetii strains in goats and the protective immunity of natural infection. With the knowledge of the pathogenesis and the within herd transmission, the results of diagnostic testing can better be understood. Project 4 : Inventory of Q fever strains in cattle, sheep, dogs and cats studies the relation between Q fever human patients and possible animal sources. The aim is to compare Q fever strains found in different animal species with the strains found in human patients. This is important to be able to exclude animals other than dairy goats as a source of human infections. Project 5 : Effectiveness of vaccination compares field studies previously carried out in particular in France with new field studies in the Netherlands to assess the effectiveness of vaccination of goats against Q fever. Project 6 : Search for suitable means of disinfection aims at identifying suitable products for disinfection and to assess whether materials like wood, straw, ground and manure can be effectively disinfected. The project includes: (i) the definition of criteria for disinfection products; (ii) the inactivation of C. burnetii and C. burnetii spores in clean fluids; (iii) the inactivation of C. burnetii and C. burnetii spores on complex materials and in manure; and (iv) the inactivation of C. burnetii and C. burnetii spores on complex surfaces.